DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi; Hyung-Nam et al. US PGPUB 20200045587 A1, in view of YIN; Haiyang et al. US PGPUB 20110264746 A1, further in view of Abdelilah; Youssef et al. US Patent 7855966 B2.

Regarding claim 1.  Choi teaches  A device, comprising: one or more processors (Fig. 2, control circuitry 205) to: 
provide a first audio packet that instructs use of a first audio bit rate and is destined for a user device; ([0055] The first UE 510 interacts with the eNB 520 in operation 552 so that a DRB for VoLTE can be established, and DL voice data can be sent with codec rate X.)
provide, based on providing the first audio packet, a second audio packet that instructs use of a second audio bit rate and is destined for the user device; (Fig. 5, 560, [0056] A CMR for a lower bitrate can be sent from UE 510 to the media gateway 530 in operation 560. The media gateway 530 can then either send audio data to UE 510 with the requested bitrate, or propagate the CMR to provide an indication to UE 540.)   
Choi does not teach 
provide one or more third audio packets that instructs use of the second audio bit rate and are destined for the user device,  
wherein the one or more third audio packets are provided based on: the device not receiving a first response audio packet from the user device at the second audio bit rate, or the device receiving a second response audio packet from the user device at the first audio bit rate; 
determine that a quantity of the one or more third audio packets satisfies a threshold quantity of third audio packets;
re-negotiate, based on determining that the quantity of the one or more third audio packets satisfies the threshold quantity of third audio packets, the second audio bit rate with the other device.
However, YIN teaches
provide one or more third audio packets that instructs use of the second audio bit rate and are destined for the user device, ([0032] … Since the second endpoint did not initiate the dialog with the 3PCC controller, it will wait for between 0 and 2 seconds in units of 10 ms before retrying the re-INVITE. As such, the 3PCC controller will resend the re-INVITE (SDP3) to the second SIP endpoint (510).) 
wherein the one or more third audio packets are provided based on: the device not receiving a first response audio packet from the user device at the second audio bit rate, (Fig. 5, message 502, 504, 507 … re-INVITE with SDP3, until message 511 is received) or the device receiving a second response audio packet from the user device at the first audio bit rate; 
in order to improve system reliability by resolving the glare condition wherein both endpoints are modifying an existing dialog at the same time. ([0005])
Choi and YIN are analogous art in the same field of endeavor of telephony communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the device in Choi with the technique of resending control command in YIN in order to improve system reliability by resolving the glare condition.
Choi and YIN does not teach 
determine that a quantity of the one or more third audio packets satisfies a threshold quantity of third audio packets;
re-negotiate, based on determining that the quantity of the one or more third audio packets satisfies the threshold quantity of third audio packets, the second audio bit rate with the other device.
However, Abdelilah teaches 
determine that a quantity of the one or more third audio packets satisfies a threshold quantity of third audio packets; (Fig. 2, step 303, any missing packets, col 8, lines 50-55 “a first decision block 303 determines whether or not there are any missing packets. The missing packets can be determined by checking the packet sequence number or by keeping a running count of the number of encoded packets or a current time base counter to determine when to expect the next packet.”) ;  and 
re-negotiate, (Fig. 2, step 315, col 9, around line 55) based on determining that the quantity of the one or more third audio packets satisfies the threshold quantity of third audio packets, (col 9, lines 20-22, “After the expiration of the time interval in decision block 307, missing packet count, if any, is compared to a slowdown threshold or a speed up threshold in terms of missing packet count for determining whether to slowdown or increase the session bit rate for the best speech quality consistent with network congestion or lack thereof.) the second audio bit rate with the other device. (col 9, around line 55“If not, block 315 is entered and the codec initiates bit rate re-negotiations using H.323 messages with the sending codec to select a lower bit-rate codec to reduce network congestion,”) 
in order to improve session quality by detecting network congestion. (col 5, lines 22-23) 
Choi and Abdelilah are analogous art in the same field of endeavor of telephony communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the device in Choi with the technique of re-negotiation of session bit rate in Abdelilah in order to improve session quality. 

Regarding claim 2. Choi, YIN and Abdelilah teaches The device of claim 1, and Choi teaches wherein the one or more processors are further to: receive information indicating good network conditions, wherein the information indicating good network conditions includes information indicating a quantity of packets lost by a network that is less than a packet loss threshold, ([0025], additional information such as packet loss rates)  and wherein the one or more processors, when providing the first audio packet, are to: provide, based on receiving information indicating good network conditions, the first audio packet.  ([0046] ocal UE can use RTP Codec Mode Request (CMR) to notify the peer UE/media gateway to reduce or increase the peer UL codec bitrate based on the available DL bandwidth for the local UE.)

Regarding claim 3. Choi, YIN and Abdelilah teaches The device of claim 1, wherein the one or more processors, when providing the first audio packet, are to: 
provide, to a network, the first audio packet, wherein the one or more processors are further to: receive, based on providing the first audio packet, information indicating poor network conditions, wherein the information indicating poor network conditions includes information indicating a quantity of lost packets that exceeds a packet loss threshold. ([0048] The decision can be related to the observed voice/video quality level, packet loss rate or jitter level.) 

Regarding claim 4. Choi, YIN and Abdelilah teaches The device of claim 3, wherein the one or more processors are to: receive, based on providing the first audio packet, information indicating poor network conditions associated with the network, wherein the quantity of lost packets is associated with the network, ([0048] The decision can be related to the observed voice/video quality level, packet loss rate or jitter level.) 
wherein the one or more processors, when providing the second audio packet, are to: provide, to the network, the second audio packet, (Fig. 5, 560, CODEC MODE REQUEST for lower bitrate) 
Choi does not teach
and wherein the one or more processors, when providing the one or more third audio packets, are to: provide, to the network, the one or more third audio packets. 
However, YIN teaches 
when providing the one or more third audio packets, are to: provide, to the network, the one or more third audio packets. (Fig. 5, message 502, 504, 507 … re-INVITE with SDP3, until message 511 is received) or the device receiving a second response audio packet from the user device at the first audio bit rate; 
in order to improve system reliability by resolving the glare condition wherein both endpoints are modifying an existing dialog at the same time. ([0005])
Choi and YIN are analogous art in the same field of endeavor of telephony communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the device in Choi with the technique of resending control command in YIN in order to improve system reliability by resolving the glare condition

Regarding claim 5. The device of claim 3, wherein the one or more processors are to: 
receive, based on providing the first audio packet, information indicating poor network conditions associated with a second network, ([0048] The UE can indicate dynamically the preferred codec bitrate according to the codec type, codec bitrate and redundancy scheme the UE determines to apply. The decision can be related to the observed voice/video quality level, packet loss rate or jitter level.) 
wherein the one or more processors, when providing the second audio packet, are to: provide, to the second network, the second audio packet, (Fig. 5, 560, CODEC MODE REQUEST for lower bitrate)  and 
Choi does not teach
and wherein the one or more processors, when providing the one or more third audio packets, are to: provide, to the network, the one or more third audio packets. 
However, YIN teaches 
when providing the one or more third audio packets, are to: provide, to the network, the one or more third audio packets. (Fig. 5, message 502, 504, 507 … re-INVITE with SDP3, until message 511 is received) or the device receiving a second response audio packet from the user device at the first audio bit rate; 
in order to improve system reliability by resolving the glare condition wherein both endpoints are modifying an existing dialog at the same time. ([0005])
Choi and YIN are analogous art in the same field of endeavor of telephony communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the device in Choi with the technique of resending control command in YIN in order to improve system reliability by resolving the glare condition.

Regarding claim 7. Choi, YIN and Abdelilah teaches The device of claim 1, Choi and YIN does not teach wherein the one or more processors, when providing the one or more third audio packets, are to: provide, based on not receiving the first response audio packet, the one or more third audio packets. 
However, Abdeliah teaches 
provide, based on not receiving the first response audio packet, the one or more third audio packets. ([0032] … Since the second endpoint did not initiate the dialog with the 3PCC controller, it will wait for between 0 and 2 seconds in units of 10 ms before retrying the re-INVITE. As such, the 3PCC controller will resend the re-INVITE (SDP3) to the second SIP endpoint (510).)
in order to improve system reliability by resolving the glare condition wherein both endpoints are modifying an existing dialog at the same time. ([0005])
Choi and YIN are analogous art in the same field of endeavor of telephony communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the device in Choi with the technique of resending control command in YIN in order to improve system reliability by resolving the glare condition

	Regarding claim 8. Choi, YIN and Abdelilah teaches The device of claim 7, and Choi teaches wherein the one or more processors, when providing the one or more third audio packets are to: determine, based on not receiving the first response audio packet, that the user device is using an audio bit rate exceeding the second audio bit rate; ([0056] In the embodiment of FIG. 5, a CMR for a lower bitrate is communicated from the GW 530 to UE 540 in operation 564. ) and 
Choi does not teach 
provide, based on determining that the user device is using the audio bit rate greater than the second audio bit rate, the one or more third audio packets.
However, YIN teaches 
provide, based on determining that the user device is using the audio bit rate greater than the second audio bit rate, ([0028] As seen in FIG. 3, after the two SIP dialogs have been established, both endpoints attempt to modify the characteristics by sending a re-INVITE message to the 3PCC controller. 
Examiner notes by combing this modify the characteristics feature with the Choi’s teaching cited above, a person with ordinary skill in the art would arrive at the feature cited) the one or more third audio packets. (Fig. 5, message 502, 504, 507 … re-INVITE with SDP3, until message 511 is received)
in order to improve system reliability by resolving the glare condition wherein both endpoints are modifying an existing dialog at the same time. ([0005])
Choi and YIN are analogous art in the same field of endeavor of telephony communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the device in Choi with the technique of resending control command in YIN in order to improve system reliability by resolving the glare condition

Regarding claim 9. Choi, YIN and Abdelilah teaches The device of claim 1, Choi does not teach wherein the one or more processors, when providing the one or more third audio packets, are to: provide, based on receiving the second response audio packet, the one or more third audio packets. 
However, YIN teaches 
when providing the one or more third audio packets, are to: provide, based on receiving the second response audio packet, the one or more third audio packets. ([0028] The re-INVITE message sent from the second endpoint includes a new offer specifying the new characteristics (`SDP4`). The 3PCC controller receives the re-INVITE (SDP4) message from the second SIP endpoint before receiving the expected 200 OK message. As such, the 3PCC controller sends a 491 Request Pending message (304) to the second SIP endpoint, which the second SIP endpoint responds to with an ACK (306).
SDP4 being the second response audio packet ) 
in order to improve system reliability by resolving the glare condition wherein both endpoints are modifying an existing dialog at the same time. ([0005])
Choi and YIN are analogous art in the same field of endeavor of telephony communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the device in Choi with the technique of resending control command in YIN in order to improve system reliability by resolving the glare condition.

Regarding claim 10. Choi, YIN and Abdelilah teaches The device of claim 1, and Choi teaches wherein at least one of the first audio packet or the one or more third audio packets includes a real-time transport protocol packet ([0044] a Real-time Transport Protocol (RTP) that can be included in the codec bitrate. )  with an in-band codec mode request instructing use of the second audio bit rate. ([0110] … communicate the preferred codec bitrate to a remote peer or a media gateway via the eNB using Real-time Transport Protocol (RTP) Codec Mode Request (CMR).)

Regarding claim 11. Choi, YIN and Abelilah teaches teaches  A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a device (Choi  [0096] processing circuitry coupled to the memory and configured), cause the one or more processors to perform the method in claim 1.  It is rejected for the same reasons. 

Regarding claim 15. Choi, YIN and Abdelilah teaches A method performed by the claimed device in claim 1 that has identical claim scope.  It is rejected for the same reasons as claim 1. 

Regarding claim 16. Choi, YIN and Abdelilah teaches The method of claim 15, Choi teach wherein re-negotiating the second audio bit rate comprises: instructing, based on providing the protocol-based re-invite message, the user device to utilize the second audio bit rate.  ([0040] Re-INVITE is a session initiated protocol (SIP) signaling message that is triggered by a control plane operation, and allows renegotiation of a codec type or a set of supported codec rates.) 

Regarding claim 17. Choi, YIN and Abdelilah teaches The method of claim 15, and Choi teaches comprising: continuing, based on re-negotiating the second audio bit rate, a communication with the user device at the second audio bit rate. (Fig. 5, step 588.  voice data send with codec rate Y, vs. step 552 with codec rate X). 

Regarding claim 18. CHOI and YIN and Abdelilah teaches The method of claim 17, Choi teaches wherein the communication is a call between the device and the user device.  (abstract, This data may, for example, be Voice over Long-Term Evolution (VoLTE) data or other such media data.)

Regarding claim 19. CHOI and YIN and Abdelilah teaches The method of claim 15, and Choi teaches wherein the first audio bit rate exceeds the second audio bit rate. ([0056] A CMR for a lower bitrate can be sent from UE 510 to the media gateway 530 in operation 560.)

Regarding claim 20. CHOI and YIN and Abdelilah teaches The method of claim 15, and Choi teaches wherein the device is a second user device. (Fig. 5, UE 510 and UE 540) 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Choi, YIN and Abdelilah as applied to claim 1 above, and further in view of CHANG; Henry et al. US PGPUB 20190387436 A1.	

Regarding claim 6. Choi, YIN and Abdelilah teaches The device of claim 3, but it does not teach wherein the one or more processors are to: 
compare, based on receiving the information indicating poor network conditions, the information indicating the quantity of lost packets to the packet loss threshold; and 
determine that the quantity of lost packets satisfies the packet loss threshold, wherein the one or more processors, 
when providing the second audio packet, are to: provide, based on determining that the quantity of lost packets satisfies the packet loss threshold, the second audio packet.
	However, Chang teaches 
compare, based on receiving the information indicating poor network conditions, the information indicating the quantity of lost packets to the packet loss threshold; (Fig. 4, 406, measuring PLR and step 408, if PLR is below the lower PLR threshold) and 
determine that the quantity of lost packets satisfies the packet loss threshold, (Fig. 4, step 408 as above) wherein the one or more processors, 
when providing the second audio packet, are to: provide, based on determining that the quantity of lost packets satisfies the packet loss threshold, the second audio packet.  (Fig. 4, 408… transmit bitrate query to base station). 

Claim 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, YIN and Abdelilah as applied to claim 1 above, and further in view of Zhao; Xiaoming et al. US PGPUB 20110170410 A1.
Regarding claim 12. Choi, YIN and Abelilah teaches The non-transitory computer-readable medium of claim 11, but it does not teach wherein the one or more instructions, when executed by the one or more processors, cause the one or more processors to:  initiate, based on the providing the second audio packet, a timer associated with receiving an indication that the user device uses the second audio bit rate; and determine that the user device is using a third audio bit rate exceeding the second audio bit rate after the time expires, wherein using the third audio bit audio is based on: the device not receiving the first response audio packet or the device receiving the second response audio packet, wherein the one or more instructions, that cause the one or more processors to provide the one or more third audio packets, cause the one or more processors to: provide the one or more third audio packets after the timer expires.
However, Zhao teaches 
initiate, based on the providing the second audio packet, a timer associated with receiving an indication that the user device uses the second audio bit rate; (Fig. 7, 716, CODEC rate reduction inhibit timer running) and 
determine that the user device is using a third audio bit rate exceeding the second audio bit rate after the time expires, ([0105] In accordance with an illustrative embodiment, when codec rate increase timer 640 expires, the codec rate may be increased by one step within the set of negotiated codec rates or increased one step according to codec rate increase sequence 630.) 
wherein using the third audio bit audio is based on: the device not receiving the first response audio packet or the device receiving the second response audio packet, ([0119] It is determined whether a packet marked "Congestion Experienced" is received during the time that the codec rate increase timer is running (step 1004).) 
wherein the one or more instructions, that cause the one or more processors to provide the one or more third audio packets, cause the one or more processors to: provide the one or more third audio packets after the timer expires. (Fig. 8, PACKET with CMR rate increased from 5.9 to 7.4 and then to 12.2) 
in order to improve network reliability by providing an alternative method to reduce congestion ([0008])
Choi and Zhao are analogous art in the same field of endeavor of telephony communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Choi with the technique of bitrate timer in Zhao in order to improve network reliability by providing an alternative method to reduce congestion. 

Regarding claim 13. Choi, YIN, Abdelilah and Zhao teaches The non-transitory computer-readable medium of claim 12, Choi, Yin and Abdelilah does not teach wherein the timer provides a time period for the user device to receive the first audio packet or the one or more third audio packets and to generate the first response audio packet.  
However, Zhao teaches 
wherein the timer provides a time period for the user device to receive the first audio packet or the one or more third audio packets and to generate the first response audio packet.  ([0098] The length of time that codec rate reduction inhibit timer 632 runs after being started is referred to herein as codec rate reduction inhibit time 634. Codec rate reduction inhibit time 634 preferably should be set to a value that is longer than the round trip time between the two endpoints in communication,) 
in order to improve network reliability by providing an alternative method to reduce congestion ([0008])
Choi and Zhao are analogous art in the same field of endeavor of telephony communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Choi with the technique of bitrate timer in Zhao in order to improve network reliability by providing an alternative method to reduce congestion. 

Regarding claim 14. Choi, YIN, Abdelilah and Zhao teaches The non-transitory computer-readable medium of claim 12, but Choi, YIN, and Abdeliah don’t teach wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: determine, based on receiving a third response audio packet from the user device at the second audio bit rate, that the user device is using the second audio bit rate before the timer expires; and continue, based on determining that the user device is using the second audio bit rate, a communication with the user device at the second audio bit rate.
However, Zhao teaches 
determine, based on receiving a third response audio packet from the user device at the second audio bit rate, that the user device is using the second audio bit rate before the timer expires; (Fig. 8, multiple messages with rate 5.9) and continue, based on determining that the user device is using the second audio bit rate, a communication with the user device at the second audio bit rate.([0115] As long as the codec rate increase timer is running, client 808 does not attempt to increase the codec rate, even though data packets received by client 808 are not marked, indicating no congestion.) 
in order to improve network reliability by providing an alternative method to reduce congestion ([0008])
Choi and Zhao are analogous art in the same field of endeavor of telephony communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Choi with the technique of bitrate timer in Zhao in order to improve network reliability by providing an alternative method to reduce congestion. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527. The examiner can normally be reached 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468